United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.B., Appellant
and
U.S. POSTAL SERVICE, BULK MAIL
CENTER, Allen Park, MI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-2387
Issued: May 19, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 2, 2008 appellant filed a timely appeal of the Office of Workers’
Compensation Programs’ decision dated June 10, 2008 denying modification of a decision
denying her claim for compensation. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof in establishing that she sustained
an occupational injury in the performance of duty.
FACTUAL HISTORY
On June 6, 2007 appellant, then a 51-year-old clerk, filed an occupational disease claim
alleging that she developed asthma at work. She noted that she first became aware of her
condition on January 3, 2003. Appellant further noted that she first realized that her condition
was caused or aggravated by her employment on August 22, 2006. She stopped work on
March 22, 2007 and did not return.

In an undated statement, appellant asserted that she was diagnosed with asthma since
working at the bulk mail center. She indicated that her condition had worsened since
construction began at the facility. Appellant noted that, upon entering the building, she would
have watery eyes, difficulty breathing and coughing. She also noted that she was unable to
return to work without developing increased symptoms after the building had a fire.
In a May 30, 2007 report, Dr. T.N. Kakish, a Board-certified internist, noted that
appellant had been diagnosed with asthma since January 2003 and that her symptoms had
become significantly worse since summer 2006, at which time she became less responsive to her
medication. He indicated that her symptoms included shortness of breath, wheezing, coughing
and a decreased response to an inhaler. Dr. Kakish advised that appellant related her increasing
symptoms to construction at work. He advised that she should be placed in a construction-free
work environment to keep her symptoms under control.
On June 26, 2007 the Office advised appellant of the factual and medical evidence
necessary to establish her claim and allowed her 30 days to submit additional evidence. In
particular, it requested a factual statement outlining the harmful work factors alleged to have
caused or aggravated appellant’s condition. The Office also requested a doctor’s report with an
opinion on how exposure to the alleged employment factors contributed to the diagnosed
condition. In a July 5, 2007 statement, appellant indicated that she had been exposed to fumes,
dust and dirt. She further indicated that she had been able to keep her condition under control
without increased medication since being away from work.
By decision dated August 20, 2007, the Office denied appellant’s claim for compensation
finding that she did not establish that the claimed medical condition was related to the
established work events.
Appellant requested reconsideration on January 31 and April 2, 2008. She also submitted
an October 22, 2007 report from Dr. Roderick McPhee, a Board-certified allergist and
immunologist, who noted that appellant’s symptoms consisted of shortness of breath, coughing
and a “throat closing” sensation. Dr. McPhee further noted that her symptoms had worsened
while working at the bulk mail center, but had improved since leaving work in March 2007. He
also noted that appellant’s condition had improved since she started taking medication. The
results of his spirometry were “entirely normal.” Dr. McPhee advised that skin testing showed a
sensitivity to dust mites. He suspected that acid reflux played a role in appellant’s condition.
Also on October 22, 2007, Dr. Lawrence Collins Sweet, a Board-certified allergist and
immunologist, noted appellant’s complaint of watery eyes, coughing and a “throat closing”
feeling. He further noted that she had stopped work in March 2007 and had felt better since then.
Dr. Sweet also noted the possibility that appellant’s asthma could be caused by allergies and
noted results of allergy testing. In a November 14, 2007 letter, the employing establishment
notified appellant that her fitness-for-duty examination performed by Dr. Nisha Parulekar, an
internist, determined that she was not fit for duty. Dr. Parulekar’s report was not submitted to
the record.
By decision dated June 10, 2008, the Office denied modification of its August 20, 2007
decision. It found that the evidence of record was devoid of a well-reasoned medical opinion
explaining how the claimed asthma condition and subsequent disability for work since

2

March 2007 was causally related to appellant’s factors of employment, namely exposure to
construction and fire debris.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act has the
burden of establishing the essential elements of his or her claim, including the fact that the
individual is an “employee of the United States” within the meaning of the Act; that the claim
was filed within the applicable time limitation; that an injury was sustained while in the
performance of duty as alleged and that any disability and/or specific condition for which
compensation is claimed are causally related to the employment injury. These are the essential
elements of each and every compensation claim regardless of whether the claim is predicated on
a traumatic injury or an occupational disease.1
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.2
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on
whether there is a causal relationship between the employee’s diagnosed condition and the
compensable employment factors. The opinion of the physician must be based on a complete
factual and medical background of the employee, must be one of reasonable medical certainty,
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the employee.3
ANALYSIS
The record reflects that appellant has been diagnosed with asthma. The record also
reflects that construction was ongoing at the employing establishment and that there had also
been a previous fire at the employing establishment. However, appellant has not submitted
sufficient medical evidence to establish that her diagnosed respiratory condition is causally
related to specific employment factors.
Dr. Kakish noted that appellant had been diagnosed with asthma since January 2003. He
indicated that her symptoms consisted of shortness of breath, wheezing, coughing and a
decreased response to her inhaler. Dr. Kakish also indicated that appellant’s symptoms had
1

J.E., 59 ECAB ___ (Docket No. 07-814, issued October 2, 2007); Elaine Pendleton, 40 ECAB 1143 (1989).

2

D.I., 59 ECAB ___ (Docket No. 07-1534, issued November 6, 2007); Roy L. Humphrey, 57 ECAB 238 (2005).

3

I.J., 59 ECAB ___ (Docket No. 07-2362, issued March 11, 2008); Victor J. Woodhams, 41 ECAB 345,
352 (1989).

3

significantly worsened since summer 2006 and that appellant attributed her increasing symptoms
to construction at work. The mere fact that a condition manifests itself during a period of
employment, however, does not raise an inference that there is a causal relationship between the
two. Neither the fact that the condition became apparent during a period of employment, nor the
belief of appellant that the condition was caused by or aggravated by employment conditions is
sufficient to establish causal relation.4 Furthermore, Dr. Kakish did not address appellant’s
employment activities or discuss how such activities caused or contributed to her asthma.5
While he noted that she attributed her increasing symptoms to her employment, Dr. Kakish did
not provide his own specific opinion supporting that particular factors of appellant’s employment
caused or aggravated her diagnosed asthma.
In an October 22, 2007 report, Dr. McPhee indicated that symptoms of appellant’s
asthma included shortness of breath, coughing and a “throat closing” sensation. He also noted
that her symptoms worsened while working at the bulk mail center. To the extent that
Dr. McPhee’s opinion supports causal relationship, it is not sufficient to meet appellant’s burden
of proof. The Board has held that an opinion that a condition is causally related to an
employment injury because the employee was asymptomatic before the injury is insufficient,
with supporting rationale, to establish causal relation.6 As Dr. McPhee did not explain how
exposure to construction and fire debris caused or aggravated the symptoms of her asthma, his
opinion lacks medical rationale. Dr. McPhee also did not explain how appellant’s sensitivity to
dust mites and acid reflux could have been caused or aggravated by factors of appellant’s
employment.
Dr. Sweet’s report noted appellant’s complaint of watery eyes, coughing and “throat
closing” sensation. He indicated the possibility that allergies caused appellant’s asthma.
However, Dr. Sweet referenced only a possibility that allergies caused appellant’s condition but
he did not identify a particular type of allergy nor did he relate any such allergy to any particular
employment factors or exposures.7 Thus, this report is insufficient to establish appellant’s claim.
Additionally, the employing establishment’s letter noting Dr. Parulekar’s determination
that appellant is unfit for duty does not constitute medical evidence as the actual report from
Dr. Parulekar is not of record. The question of whether there is a causal relationship is medical
in nature, and generally, can be established only by medical evidence.8

4

Alberta S. Williamson, 47 ECAB 569 (1996).

5

See K.W., 59 ECAB ___ (Docket No. 07-1669, issued December 13, 2007) (medical evidence that does not offer
any opinion regarding the cause of an employee’s condition is of limited probative value on the issue of causal
relationship).
6

Thomas D. Petrylak, 39 ECAB 276 (1987).

7

See Kathy Marshall, 45 ECAB 827 (1994) (the opinion of the physician must be based on a complete factual
and medical background of the claimant, must be one of reasonable medical certainty, and must be supported by
medical rationale explaining the nature of the relationship between the diagnosed condition and the specific
employment factors identified by the claimant).
8

James Mack, 43 ECAB 321 (1991).

4

Consequently, the medical evidence is not sufficient to establish that appellant’s asthma
is causally related to exposure to construction and fire debris.
CONCLUSION
The Board finds that appellant did not meet her burden of proof in establishing that she
sustained an occupational disease in the performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
decision dated June 10, 2008 is affirmed.
Issued: May 19, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

